DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian Hubbard (Reg. No. 45,873) on January 18, 2022. The amendment is to cancel withdrawn claims 36-39.
Cancel claims 36-39.
REASONS FOR ALLOWANCE
The Request for Continued Examination with claim amendments filed on 12/21/2021 was entered with pending Claims 16-18, 20-22, 24,26, 28-35, cancelled Claims 1-15, 19, 23, 25, 27, 36-39 and withdrawn Claims 36-39.  Claims 36-39 were cancelled on 01/18/2022. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 16 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the effective filing date:
obtaining at least one reconstructed plane-like patch based on a reconstruction of a corresponding projected plane and inverse projection parameters; determining at least one sparse point not belonqinq to any reconstructed plane-like patch in said at least part of the point cloud by using, for each point of said at least one oriqinal plane-like patch, a reconstruction error indicating if the point belonqs to a reconstructed plane-like patch, the reconstruction error being calculated between the point of said at least one oriqinal plane-like patch and a corresponding point of said at least one reconstructed plane-like patch;
Claims 17-18, 28 are dependent upon Claim 16 and are therefore allowable.
Independent Claim 20 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the effective filing date:
obtain at least one reconstructed plane-like patch based on a reconstruction of a corresponding projected plane and inverse projection parameters; determine at least one sparse point not belonqinq to any reconstructed plane-like patch in said at least part of the point cloud by using, for each point of said at least one oriqinal plane-like patch, a reconstruction error indicating if the point belonqs to a reconstructed plane-like patch, the reconstruction error being calculated between the point of said at least one oriqinal plane-like patch and a corresponding point of said at least one reconstructed plane-like patch; 
Claims 21-22, 29 are dependent upon Claim 20 and are therefore allowable.

Independent Claim 24 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the effective filing date:
obtaining at least one reconstructed plane-like patch based on a reconstruction of a corresponding projected plane and inverse projection parameters; determining at least one sparse point not belonqinq to any reconstructed plane-like patch in said at least part of the point cloud by using, for each point of said at least one oriqinal plane-like patch, a reconstruction error indicating if the point belonqs to a reconstructed plane-like patch, the reconstruction error being calculated between the point of said at least one oriqinal plane-like patch and a corresponding point of said at least one reconstructed plane-like patch; 
Claims 30-32 are dependent upon Claim 24 and are therefore allowable.

Independent Claim 26 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the effective filing date:
obtaining at least one reconstructed plane-like patch based on a reconstruction of a corresponding projected plane and inverse projection parameters; determining at least one sparse point not belonqinq to any reconstructed plane-like patch in said at least part of the point cloud by using, for each point of said at least one oriqinal plane-like patch, a reconstruction error indicating if the point belonqs to a reconstructed plane-like patch, the reconstruction error being calculated between the point of said at least one oriqinal plane-like patch and a corresponding point of said at least one reconstructed plane-like patch; 
Claims 33-35 are dependent upon Claim 26 and are therefore allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667